     Case 2:95-cr-00504-WBS-AC Document 467 Filed 06/05/20 Page 1 of 2



1    John Balazs, Bar. No. 157287
     Attorney at Law
2    916 2nd Street, Suite F
     Sacramento, California 95814
3    Telephone: (916) 447-9299
     Facsimile: (916) 557-1118
4    john@balazslaw.com
5    Attorney for Defendant
     JOSE LUIS BUENROSTRO
6
7
                                    UNITED STATES DISTRICT COURT
8
                                EASTERN DISTRICT OF CALIFORNIA
9
10
11
12
     UNITED STATES OF AMERICA,                    No. 2:95-CR-504-WBS
13
                       Plaintiff,                 ORDER RE APPOINTMENT FOR MOTION
14                                                TO REDUCE SENTENCE PURSUANT TO 18
            v.                                    U.S.C. §§ 3582(c)(1)(A)
15
     JOSE LUIS BUENROSTRO,
16
                       Defendant.
17
18          Defendant Jose Luis Buenrostro, through counsel, hereby applies for an order appointing
19   attorney John Balazs as counsel of record with respect to a motion to reduce sentence under 18
20   U.S.C. §§ 3582(c)(1)(A). See Motion to Reduce Sentence, docket 463. Mr. Balazs had
21   previously represented Mr. Buenrostro in the district court and on appeal under the Criminal
22   Justice Act. The Office of the Federal Defender supports this appointment.
23                                        Respectfully submitted,
24   Dated: June 4, 2020
25                                        /s/ John Balazs
26                                        John Balazs
                                          Attorney for Defendant
27                                        JOSE LUIS BUENROSTRO
28

                                                     1
     Case 2:95-cr-00504-WBS-AC Document 467 Filed 06/05/20 Page 2 of 2



1                                      ORDER
2          IT IS SO ORDERED.
3    Dated: June 5, 2020
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2
